Title: From Alexander Hamilton to Timothy Pickering, [23 January 1797]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, January 23, 1797]
Dear Sir

I remember that very early in the day & prior to any act of Great Britain the French passed a decree violating with regard to all the neutral powers the principle of free ships free goods & I think making provisions liable to seizure. This decree was afterwards rescinded as to America—then again revived & then again revoked. I want copies of these decrees for a particular purpose useful to the Government & presuming they must be on the files of your deparment, you will oblige me much by letting me have copies as speedily as may be convenient.
With respect & true esteem   I am Dr Sir   Yr Obed servt

A HamiltonJan 23. 1797
T Pickering Esqr

